


110 HRES 280 IH: Congratulating Thomas Jefferson High School

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 280
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Mr. Towns submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating Thomas Jefferson High School
		  on winning the 2006–2007 PSAL New York City A-League Girls Basketball
		  Championship.
	
	
		Whereas Thomas Jefferson High School of Brooklyn, New
			 York, defeated Newton High School of Elmhurst, New York, to win the 2006–2007
			 PSAL New York City A-League Girls Basketball Championship;
		Whereas the Thomas Jefferson High School girls basketball
			 team finished the 2006–2007 season with a 17–1 overall record; and
		Whereas the Thomas Jefferson High School girls basketball
			 team is the first girls basketball team from Brooklyn, New York, to make it to
			 the State playoffs: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates Mr. Michael Alexander, the principal of Thomas Jefferson High
			 School, Mr. Calvin Young, the head coach of the Thomas Jefferson High School
			 girls basketball team, and the Thomas Jefferson High School girls basketball
			 team upon winning the 2006–2007 PSAL New York City A-League Girls Basketball
			 Championship.
		
